Citation Nr: 1741879	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  13-12 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for low back condition.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1978 to January 1984.  He subsequently was a member of the National Guard from March 1984 to February 1985.

This matter comes before the Board of Veteran's Appeals (BVA or Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. The Veteran filed a notice of disagreement in June 2010 and was provided with a statement of the case (SOC) in February 2013.  The Veteran perfected his appeal with an April 2013 VA Form 9.

The Veteran was provided with a videoconference Board hearing in May 2016.  A transcript of that hearing is of record.

This appeal is being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and the Virtual VA claims processing system.


FINDINGS OF FACT

1. The Veteran does not have bilateral hearing loss for VA purposes.

2. The Veteran's tinnitus did not manifest during, or as a result of active military service.

3. The Veteran does not have a current low back disability.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

2. The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3. The criteria for service connection for a low back condition are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.   See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
	
Specifically, the Board finds that VA has satisfied its duty to notify under the Veterans Claims Assistance Act (VCAA) by way of a letter sent in March 2009, prior to the RO's initial unfavorable decision.  The letter advised the Veteran of the evidence and information necessary to substantiate his claims.  Furthermore, the Veteran was informed of his and VA's respective responsibilities in obtaining such evidence and information.  

VA also has a duty to assist the Veteran in the development of a claim. This duty includes assisting the Veteran in the procurement of service treatment records, relevant post-service treatment records and providing an examination when necessary. 38 U.S.C.A § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Here, the Veteran's service treatment records and post-service VA examination reports are now a part of the claims file.  Regarding the Veteran's bilateral hearing loss and tinnitus claims, the Board finds that the July 2009 VA medical examination is adequate because it includes consideration of an accurate history and has an opinion that is definitive and supported by an adequate rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Regarding the Veteran's claim for a low back condition, the Veteran's medical treatment records do not contain a diagnosis for a low back disability, other than an assessment for low back pain in August 2012.  Additionally, the Veteran's service treatment records are negative for any symptoms or treatment of a low back condition.  Thus, there is no evidence, other than a general conclusory statement from the Veteran, which indicates that his low back condition may be associated with service. The first prong of the McLendon test (current disability) requires "competent" evidence; the third prong of the test only requires "evidence" that indicates an association with service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). Although the VA must consider the lay evidence and give it whatever weight it concludes the evidence is entitled to, a "conclusory, generalized lay statement" that an event or illness during service caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010). Thus, the Board finds that a remand for a VA opinion is unnecessary. 38 C.F.R. § 3.159(c)(4)(i)(2016).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed. See Bernard v. Brown, 4 Vet. App. 384 (1993).

Rules and Regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).

Establishing service connection requires (1) evidence of a presently existing disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).
Service connection may be established on a presumptive basis for certain chronic diseases, if such diseases are shown to have been manifested to a compensable degree within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

If there is no evidence of a chronic disease during service or an applicable presumption period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology after service may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Continuity of symptomatology applies only to the diseases explicitly recognized in 38 U.S.C.A. § 1101 as "chronic."  Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  The theory of continuity of symptomatology is valid in adjudicating the Veteran's claim of service connection for bilateral hearing loss, tinnitus, and his low back condition, but only to the extent that it involves arthritis of the lower back. See 38 C.F.R. § 3.309(a).  Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 C.F.R. § 3.309(a). Tinnitus is also considered an organic disease of the nervous system per 3.309(a). See Fountain v. McDonald, 27 Vet. App. 258 (2015).

The competence, credibility, and probative (relative) weight of evidence, including lay evidence must be assessed.  See generally 38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994); and 38 C.F.R. § 3.159(a)(2).  However, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  See 38 C.F.R. §3.159(a)(1).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F. 3d 1274, 1278 (2010).

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within range of probability as distinguished from pure speculation or remote possibility. See 38 C.F.R. §3.102.

While the Board must provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on behalf of the Veteran.  Gonzalez v. West, 218 F. 3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

Bilateral hearing loss and tinnitus

The Veteran contends that he has bilateral hearing loss and tinnitus that are due to his military service.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Tinnitus is a noise in the ears, such as ringing, buzzing, roaring, or clicking.  See YT v. Brown, 9 Vet. App. 195, 196 (1996); See also Kelly v. Brown, 7 Vet. App. 471, 472. 

The Veteran had an MOS as a cannon crewman while in service. Accordingly, noise exposure in service is conceded.

The Veteran's service treatment records include the following audiological examination report conducted in May 1983:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
not legible
not legible
LEFT
10
0
20
15
10

The Veteran's January 1984 separation audiological examination revealed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
5
0
LEFT
5
0
15
5
5

The January 1984 separation examination also indicated "Normal" results for "Ears-General."  Additionally, in his January 1984 self-report of medical history, the Veteran checked "No" for "Hearing loss."  

The Veteran's post-service treatment records include an audiology consultation from April 2009 where the Veteran reported occasionally not being able to hear when someone calls him or knocks on the door.  The Veteran also complained of infrequent brief tinnitus that interferes with his hearing when it occurs. The VA examiner noted noise exposure in the military, as the Veteran trained with M-16 rifles, M-50 and M-60 machine guns, and grenades.  No combat was reported.  The Veteran was a tank driver and tail gunner in the Army military and used earplugs.  Occupational noise exposure was also noted, as the Veteran drove heavy equipment like forklifts and transporters for 12 years without ear protection.  The examiner provided an assessment for the right and left ear of normal otoscopy and normal middle ear function.  Acoustic reflexes were noted to be present and reflex decay, stimulated in the right ear and contra laterally in the left, is negative.  Test results demonstrated normal hearing for all stimuli.  Word recognition ability was noted to be excellent, 96 percent in both right and left.  The examiner noted that the Veteran was reassured that the brief infrequent tinnitus he experienced was normal head noise.

In a July 2009 VA audiology examination, the following results were reported:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
15
15
5
LEFT
5
5
10
10
15

Speech Recognition
Right Ear
96%
Left Ear
100%

The July 2009 VA examiner noted that middle ear function is within normal limits in both ears.  The examiner added that good interest consistency suggests reliable results.  She noted that otoscopy revealed clear ear canals and intact eardrums bilaterally.  Tympanometry indicated middle ear pressure, eardrum compliance, and ear canal volume were within normal limits (Type A) for both ears.  Acoustic reflexes were present in both ears and acoustic reflex decay was negative.  Pure tone testing revealed normal hearing in both ears and word recognition score was excellent in both ears.  The examiner noted that there is no condition which if treated might lead to a change in the hearing threshold levels.  No hearing loss was found.  The examiner noted normal hearing in both ears with recurrent bilateral tinnitus.  She added that the claimed condition of bilateral hearing loss does not exist.  The examiner also noted that the Veteran had normal hearing in both ears at separation, adding that because the Veteran's primary military specialty was that of cannoneer, military noise exposure is conceded.  She opined that the Veteran's claimed bilateral hearing loss and tinnitus are not caused by or a result of his military noise exposure.  The examiner provided the rationale that hearing tests performed at separation and today for compensation and pension purposes both revealed normal hearing sensitivity in both ears.  She added that the claimed condition of bilateral hearing loss does not exist.  The examiner also noted that the Veteran reported his tinnitus began about 1 year ago, about 25 years after service separation.

The Board finds that service connection is not warranted for the Veteran's bilateral hearing loss and tinnitus claims.

A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Shedden, Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, as just discussed, there is no clinical evidence of hearing loss for VA purposes at any time during the pendency of this appeal.  

The Veteran claims that he suffers from bilateral hearing loss that was caused by his noise exposure in service, but he lacks the medical expertise to diagnose hearing loss or provide an opinion as to its causes.  See 38 C.F.R. § 3.159(a) (2016).  

The Board finds the most recent July 2009 VA audiological examination to be highly probative because the examiner considered the Veteran's history, lay statements, and provided a thorough examination.  As the examiner found that the Veteran currently does not suffer from hearing loss, the weight of the evidence is against a finding for service connection.  Additionally, none of the Veteran's audiological examinations beginning from his time in service up until the most recent July 2009 VA examination contain audiological results that would classify as hearing loss for VA purposes.  As such, an essential element of the claim has not been established.  The evidence is against the claim.  Reasonable doubt does not arise and the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
Regarding the Veteran's claim for tinnitus, although the Veteran has been diagnosed with tinnitus, there is no probative evidence that shows that the tinnitus occurred in service.  The Veteran's service treatment records contain no complaints, treatment, or diagnosis of tinnitus while in service.  In fact, in his January 1984 separation examination, normal results were noted for "Ears-General."  The July 2009 VA examiner thoroughly reviewed the Veteran's service treatment records, and provided a negative nexus opinion, stating that the Veteran's tinnitus was not caused by his noise exposure while in service, supported by an adequate rationale.  The Board finds that the VA examiner's opinion is highly probative, especially given the lack of any medical evidence to the contrary.

The Veteran contends that his tinnitus is directly related to his military service, but the Board finds that his opinion has little probative weight.  Because there is no universal rule as to competence on this issue, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Veteran is certainly competent to report symptoms of ringing in the ears.  However, the etiology of tinnitus that has its onset many years after noise exposure is a complex medical question because it may be due to many different causes, and the Veteran in this case has not been shown by the evidence of record to have medical training or skills necessary to make this determination.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).

In sum, the preponderance of the evidence is against the claim for service connection for bilateral hearing loss and tinnitus and the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Low Back Condition

The Veteran claims that he slipped and fell while on a field exercise in service, which has caused him the low back pain that he is experiencing today.

The Veteran's service treatment records are negative for findings related to symptoms or a diagnosis of a lower back condition.  Significantly, the Veteran checked "No" for "Recurrent back pain" in his January 1984 self-report of medical history and his "Spine, other musculoskeletal" was checked as "Normal" on his January 1984 separation examination.

The Veteran's post-service treatment records include a visit to a VA treatment center in August 2012 where the Veteran complained of low back pain that flared one week ago, working in a furniture shop.  The VA examiner noted no radiation, no neurological deficit and good range of motion of the back.  An assessment of low back pain was provided, with a history of DJD, no radiation.  

A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Shedden, Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, as just discussed, there is no clinical evidence of a low back disability at any time during the pendency of this appeal.  

The Veteran is competent to report symptoms of a low back disability, but he did not do so at the time of his separation from service or at any time post-service until August 2012, more than 28 years after his separation.

Although the Veteran was found to have low back pain in August 2012 VA treatment records; pain without a diagnosed or identifiable underlying malady or condition, does not constitute a "disability" for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet App 282 (1999).

The weight of the evidence is against finding a low back disability; as such, an essential element of the claim has not been established.  The evidence is against the claim.  Reasonable doubt does not arise and the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for low back condition is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


